Exhibit 10.46

WHITEBOX

THIRD FORBEARANCE EXTENSION LETTER

July 16, 2012

VIA FEDERAL EXPRESS, FACSIMILE AND EMAIL

Delta Petroleum Corporation

370 Seventeenth Street, Suite 4300

Denver, CO 80202

Attention: Chief Financial Officer

Telecopier No.: (303) 298-8251

 

  RE: Extension of Forbearance Period

Reference is hereby made to that certain First Forebearance Agreement dated as
of July 3, 2012 by and among Delta Petroleum Corporation (“Borrower”), the
Guarantors party thereto (the “Guarantors”), the Lenders party thereto, Whitebox
Advisors LLC, as administrative agent (the “Administrative Agent”) and
collateral agent (“Collateral Agent”) as amended by that certain Forbearance
Extension Letter dated as of July 16, 2012 from the Administrative Agent to the
Borrower (the “First Extension”) and as amended by that certain Second
Forbearance Extension Letter dated as of July 30, 2012 from the Administrative
Agent to the Borrower (the “Second Extension”) (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Forbearance
Agreement”). Unless otherwise indicated, all capitalized terms used herein
without definition shall have the meanings given to such terms in the
Forbearance Agreement.

Pursuant to the Second Extension, the date set forth in clause (i) of Section 4
of the Forbearance Agreement was extended from July 30, 2012 to August 15, 2012.
Pursuant to Section 4 of the Forbearance Agreement, Borrower has requested that
the date set forth in clause (i) of Section 4 of the Forbearance Agreement be
extended from August 15, 2012 to August 30, 2012. Administrative Agent, on
behalf of the Lenders, has agreed to extend such date from August 15, 2012 to
August 30, 2012 (the “Extension”).

Except as expressly amended hereby, the Forbearance Agreement and the other Loan
Documents are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms. The terms of this
letter (the “Letter”) shall not be deemed (i) a waiver of any Default or Event
of Default, (ii) a consent, waiver or modification with respect to any term,
condition or obligation of the Borrower or any other Loan Party in the
Forbearance Agreement or any other Loan Document except as expressly set forth
herein, (iii) a consent, waiver or modification with respect to any other event,
condition (whether now existing or hereafter occurring) or provision of the Loan
Documents or (iv) to prejudice any right to remedy which the Administrative
Agent or any Lender may now or in the future have under or in connection with
the Forbearance Agreement or any other Loan Document. This Letter and the
Extension provided for herein shall not obligate the Administrative Agent and/or
Lenders to grant any further waivers or extensions of any kind whatsoever. This
Letter shall constitute a Loan Document.

 

3033 Excelsior Boulevard | Suite 300 | Minneapolis, MN 55416

612-253-6001 | fax 612-253-6151 | www.whiteboxadvisors.com



--------------------------------------------------------------------------------

This Third Forbearance Extension Letter is effective as of August 15, 2012.

[REMAINDER OF PAGE LEFT BLANK; SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

Very truly yours, Whitebox Advisors LLC, as the Administrative Agent By:    
Name:   Mark Strefling Title:   Chief Legal Officer

With a copy to:

Davis Graham & Stubbs LLP

1550 17th Street

Suite 500

Denver Colorado 80202

Attention: Ronald Levine, II.

Telecopier No.: (303)-892-7400